PER CURIAM.
The defendant was convicted on December 27, 1968, of violating ORS 167.210 (contributing to the delinquency of a minor) and filed a timely appeal on the ground, inter alia, that the statute is unconstitutionally vague. On July 24, 1969, the Oregon Supreme Court so held. State v. Hodges, 254 Or 21, 457 P2d 491.
*259This cause is remanded to the trial court with directions to discharge the defendant in this proceeding and for reference to the grand jury in the event that the prosecution deems it proper to proceed under another statute.
Eeversed and remanded with directions.